27 Mich. App. 195 (1970)
183 N.W.2d 433
PEOPLE
v.
MEDLEY
Docket No. 8,466.
Michigan Court of Appeals.
Decided October 6, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, George N. Parris, Prosecuting Attorney, Thaddeus F. Hamera, Chief Appellate Lawyer, and Don L. Milbourn, Assistant Prosecuting Attorney, for the people.
Armand D. Bove, for defendant on appeal.
*196 Before: QUINN, P.J., and McGREGOR and BRONSON, JJ.
PER CURIAM.
Defendant appeals from his conviction and sentence upon a plea of guilty of unarmed robbery. Defendant was originally charged with armed robbery. It was alleged that he assaulted one Eldred Monticello with a lug wrench and took about $8 and a gun from him. After a preliminary examination, trial was held at which a second count, of unarmed robbery, was added and to which defendant pled guilty. Defendant was later sentenced to serve ten to fifteen years imprisonment. His motion for a new trial was denied.
Defendant's first assignment of error is that the court below did not elicit sufficient facts from him to support a conviction for unarmed robbery and that therefore the plea was improperly taken. People v. Barrows (1959), 358 Mich 267; People v. Richard E. Johnson (1967), 8 Mich App 204; People v. Perine (1967), 7 Mich App 292. While the judge below may not have elicited sufficient facts from the defendant at the guilty plea, there were sufficient facts revealed at the preliminary examination, People v. Bartlett (1969), 17 Mich App 205, and at sentencing, People v. Minson (1970), 24 Mich App 692, to satisfy us that the elements of the crime and defendant's participation therein were established. This allegation of error is without merit.
Defendant's second assignment of error is that the Court below erred by not inquiring whether he had made an out-of-court confession and whether this influenced his plea as required by People v. Taylor (1968), 9 Mich App 333. People v. Taylor, supra, was overruled by our Michigan Supreme Court in People v. Taylor (1970), 383 Mich 338. *197 Furthermore, in People v. Kinsman (1970), 21 Mich App 242, 243, this Court specifically said:
"Presently, there is no requirement in guilty plea proceedings that the trial judge sua sponte inquire whether a defendant had previously given an out-of-court confession."
See also People v. Lucy (1970), 21 Mich App 252.
Accordingly, since neither of defendant's allegations of error are meritorious, his conviction must be affirmed.